          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

Joleen K. Youngers, as the Personal
Representative of the Wrongful Death
Estate of Roxsana Hernandez,

                      Plaintiff,                        NO. 20-cv-00465-JAP-JHR
vs.

Management & Training Corporation,
LaSalle Corrections Transport LLC,
LaSalle Corrections West LLC,
LaSalle Management Company LLC,
Global Precision Systems LLC,
TransCor America LLC,
CoreCivic, Inc.,

                      Defendants.


                DEFENDANTS TRANSCOR’S AND CORECIVIC’S
            REPLY IN SUPPORT OF MOTION FOR PARTIAL DISMISSAL
          Plaintiff’s Opposition to Defendants TransCor America, LLC’s (“TransCor”) and
CoreCivic, Inc.’s (“CoreCivic”) Motion for Partial Dismissal fails to show that the
allegations in Counts One (violation of § 504 of the Rehabilitation Act), Two (negligence
per se), and Fourteen and Sixteen (negligent hiring, retention, training, and supervision)
are sufficient to state claims against TransCor and CoreCivic. The Court should therefore
dismiss these claims for failure to state a claim. Because Plaintiff has failed to put
forward additional or alternative allegations that would cure the identified deficiencies,
these claims should be dismissed with prejudice.
///
///



3804470
                                            1
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 2 of 14




                   MEMORANDUM OF POINTS AND AUTHORITIES
I.        Legal Argument
          A.     Plaintiff Fails to State a Claim for Violation of the Rehabilitation Act.
          Plaintiff does not dispute that the term “Federal financial assistance,” as used in §
504 of the Rehabilitation Act, see 29 U.S.C. § 794(a), does not include “government
procurement contracts—i.e., contracts in which goods or services are sold or purchased
by the government at fair market value.” Jacobson v. Delta Airlines, Inc., 742 F.2d 1202,
1209–10 (9th Cir. 1984) (citing 45 C.F.R. § 84.3(h)). Nor does Plaintiff dispute that
“[c]ourts … have consistently construed ‘Federal financial assistance’ to mean the federal
government’s provision of a subsidy to an entity, not the federal government’s
compensation of an entity for services provided.” Abdus-Sabur v. Hope Village, Inc., 221
F. Supp. 3d 3, 9–11 (D. D.C. 2016) (quoting Lee v. Corr. Corp. of Am., 1 61 F. Supp. 3d
139, 144 (D.D.C. 2014)); Shotz v. Am. Airlines, Inc., 420 F.3d 1332, 1335 (11th Cir.
2005) (“Generally, ‘to determine the applicability of [the Rehabilitation Act], [a court]
must determine whether the government intended to give [the defendant] a subsidy,’ as
opposed to compensation.”) (quoting DeVargas v. Mason & Hanger–Silas Mason Co.,
911 F.2d 1377, 1382 (10th Cir. 1990)).
          Instead, Plaintiff argues that the question of whether TransCor and CoreCivic
receive federal financial assistance is a fact issue that cannot be resolved on a motion to
dismiss. Plaintiff is incorrect. Plaintiff’s First Amended Complaint (“FAC”) alleges that
TransCor contracted with, and was paid by, ICE to transport Roxsana Hernandez
(“Hernandez”) from Albuquerque to Cibola County Correctional Center (“CCCC”).
(Doc. 9 at ¶¶ 41–42.) The FAC similarly alleges that CoreCivic contracted with, and was
paid by, ICE to detain Hernandez at CCCC. (Doc. 9 at ¶¶ 45–46.) The FAC further

1
    CoreCivic was formerly Corrections Corporation of America.


3804470
                                                2
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 3 of 14




alleges that “all Defendants,” including TransCor and CoreCivic, contracted with ICE
“for secure transportation and/or detention of [Hernandez],” and were paid for their
services. (Doc. 9 at ¶¶ 178–179.) Plaintiff has not alleged that TransCor and CoreCivic
did so at anything other than fair market value. See Jacobson, 742 F.2d at 1209–10.
          These allegations demonstrate that TransCor’s and CoreCivic’s contracts with ICE
are procurement contracts that do not fall under the Rehabilitation Act. Id. Other courts
have come to the same conclusion. See Lee, 61 F. Supp. 3d at 144 (“Although
[CoreCivic] receives federal funding through its contracts with the Bureau of Prisons and
U.S. Marshals Service, it does not receive ‘Federal financial assistance’ within the
meaning of the Rehabilitation Act.”); Logan v. Corr. Corp. of Am., 2012 WL 2160276, at
*7 (M.D. Tenn. June 12, 2012) (dismissing the plaintiff’s Rehabilitation Act claim where
the plaintiff failed to demonstrate that CoreCivic received federal financial assistance);
Phillips v. Tiona, 2011 WL 2198493, at *2 (D. Colo. June 7, 2011) (dismissing the
plaintiff’s Rehabilitation Act claim for failing to allege CoreCivic received federal funds
for a program or activity). Plaintiff has failed to distinguish these cases, or to cite to any
other cases in which courts have found that TransCor and/or CoreCivic’s contracts with
the federal government constitute federal financial assistance under § 504. 2
          The cases Plaintiff cites in support of her argument that discovery is needed to
resolve the “fact-intensive inquiry” of whether TransCor and CoreCivic receive federal

2
  In support of her argument against dismissal of her negligence per se claim, Plaintiff
cites a March 19, 2018 report by DHS titled “Progress in Implementing 2011 PBNDS
Standards and DHS PREA Requirements at Detention Facilities.” (See https://www.dhs.
gov/sites/default/files/publications/ICE%20-%20Progress%20in%20Implementing%
202011%20PBNDS%20Standards%20and%20DHS%20PREA%20Requirements_0.pdf,
last accessed January 22, 2021.) The report provides strong evidence that TransCor’s and
CoreCivic’s contracts with ICE are procurement contracts, as it repeatedly states that the
PBNDS were incorporated into ICE contracts with detention services providers following
negotiations and bilateral contract modifications with the providers. (Id. at pp. 2–3, 7–8.)


3804470
                                              3
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 4 of 14




financial assistance are distinguishable and inapplicable. In PAS Comm’n, Inc. v. U.S.
Sprint, Inc., 112 F. Supp. 2d 1106, 1110 (D. Kan. 2000), for example, the plaintiff
specifically alleged that the defendant received government subsidies. It was in this
context that the court noted that resolution of the issue would benefit from discovery. Id.
In Gazouski v. City of Belvidere, No. 93–C–20157, 1993 WL 515858, at *3–*4 (N.D. Ill.
Dec. 13, 1993), although the district court noted that discovery would help resolve the
question of whether the defendant received federal financial assistance, it went on to
grant the defendant’s motion to dismiss the Rehabilitation Act claim because the plaintiff
did not allege sufficient facts that, if true, would show that the defendant received such
assistance. Similarly, in Bellamy v. Roadway Exp., Inc., 668 F. Supp. 615, 618 (N.D.
Ohio 1987), although the district court noted that discovery would help resolve the
federal financial assistance issue, it then granted the defendant’s motion for judgment on
the pleadings where the plaintiff alleged, and the defendant admitted, that the defendant
was a federal government contractor, “which means only that [the defendant] is a
procurement contractor for the federal government,” and not necessarily “that [the
defendant] receives ‘federal financial assistance’ as defined in § 794.” 3

3
  The other cases Plaintiff cites are similarly distinguishable and inapplicable. See
Moreno v. Consolidated Rail Corp., 99 F.3d 782, 788 (6th Cir. 1996) (affirming
judgment against the defendant following a jury trial where the defendant received
federal funding to offset the costs of improvements it otherwise would have had to pay
for itself); Boswell v. SkyWest Airlines, Inc., 217 F. Supp. 2d 1212, 1214, 1216–19 (D.
Utah 2002) (granting summary judgment for the defendant where the defendant did not
receive federal financial assistance for the institution as a whole, but only for specific
routes that were not at issue); Shepherd v. U.S. Olympic Committee, 94 F. Supp. 2d 1136,
1146–47 (D. Colo. 2000) (involving evidence on a motion for summary judgment that the
defendant leased a former U.S. Air Force base for $1/year and was permitted to use other
military property and equipment for less than fair market value in support of its
programs); Communities for Equity v. Mich. High School Athletic Ass’n, 26 F. Supp. 2d
1001, 1008 (W.D. Mich. 1998) (involving conflicting evidence on a motion for summary
judgment as to whether the defendant received federal funding for its programs); Bowers


3804470
                                              4
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 5 of 14




          Here, Plaintiff has not alleged that TransCor and CoreCivic received government
subsidies, or that they were paid more than fair market value for their services, but
specifically alleged—and TransCor and CoreCivic admitted—that these Defendants
received compensation for services they provided under their contracts with ICE. (Doc. 9
and 28 at ¶¶ 41–42, 45–46, 178–179.) These allegations show that the government
intended only to compensate TransCor and CoreCivic, and not to subsidize them. See
DeVargas, 911 F.2d at 1382; see also Jacobson, 742 F.2d at 1209 (“[A] party is receiving
Federal financial assistance only if it is benefiting in its dealings with the government to a
greater extent than if it were dealing with another party.”).
          8 U.S.C. § 1103(a)(11)(A) authorizes DHS to enter into such contracts “for … the
housing, care, and security of persons detained by the Service.” Although §
1103(a)(11)(B) also mentions “cooperative agreements,” Plaintiff has not alleged that
ICE entered into such agreements with either TransCor or CoreCivic. Nor can she, as 31
U.S.C. § 6305 defines a cooperative agreement as one in which “the principal purpose of
the relationship is to transfer a thing of value to the … recipient to carry out a public
purpose of support or stimulation authorized by a law of the United States instead of
acquiring (by purchase, lease, or barter) property or services for the direct benefit or use


v. Nat’l Collegiate Athletic Ass’n, 9 F. Supp. 2d 460, 467–68 (D.N.J. 1998) (involving
allegations that one defendant received federal funds for its youth sports program, and
that another received federal research grants in connection with a standardized
educational assessment service); Squire v. United Airlines, Inc., 973 F. Supp. 1004, 1009
(D. Colo. 1997) (noting, at summary judgment, that the plaintiffs had failed to show that
the defendant was subsidized by federal funds, and granting summary judgment on other
grounds even though the plaintiffs’ argument that they should be allowed to conduct
discovery on the issue of federal financial assistance was “sound”); Gonzalez v.
Development Assistance Corp., No. 88–0191–LFO, 1989 WL 205634, at *3 (D.D.C. June
21, 1989) (stating, without discussion or analysis, on motions to dismiss and for summary
judgment that the plaintiff was entitled to discovery as to whether one defendant was a
recipient of federal financial assistance).


3804470
                                              5
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 6 of 14




of the United States Government.” Again, Plaintiff here has alleged, and TransCor and
CoreCivic have admitted, that they were compensated for services provided to ICE for
the benefit of ICE, making their relationships with ICE procurement contracts, not
cooperative agreements.
          The fact that TransCor and CoreCivic were contractually obligated to follow
certain standards and directives does not change this. In Marks v. Colo. Dept. of Corr.,
976 F.3d 1087 (10th Cir. 2020), the Tenth Circuit did not, as Plaintiff implies, base its
decision on a “term in [the] community corrections program contract” with the county
and state. Although it mentioned that the “CDCJ contract specified that any
subcontractors had to adhere to CDCJ’s standards,” the Tenth Circuit reversed summary
judgment for the state defendants because the district court did not look at whether the
government defendants received federal financial assistance. Id. at 1095–96. In Moreno,
the Sixth Circuit was able to consider the contract and the expert testimony that had been
provided because that matter went to the Sixth Circuit from a jury verdict; the Sixth
Circuit did not hold, or even suggest, that such evidence is necessary before a court can
rule on the issue of federal financial assistance. 99 F.3d at 784–85. See also DeVargas,
911 F.2d at 1382 (considering the contract and expert testimony that were presented on
summary judgment); Mullen v. S. Denver Rehab., LLC, No. 18-cv-01552-MEH, 2020
WL 2557501, at *10–*11, *14 (D. Colo. May 20, 2020) (considering the contract on
summary judgment); Tanberg v. Weld Co. Sheriff, 787 F. Supp. 970, 974 (D. Colo. 1992)
(considering financial reports on summary judgment and finding the federal government
was subsidizing the county sheriff’s department with grants, “not purchasing law
enforcement services from the Department”).
          The allegations in the FAC fail to state a claim for violation of § 504 of the
Rehabilitation Act. Because Plaintiff has also failed to argue that she could further amend



3804470
                                             6
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 7 of 14




the FAC to correct these deficiencies, Count One should be dismissed with prejudice. See
Phillips, 2011 WL 2198493 at *2 (dismissing the plaintiff’s Rehabilitation Act claim
with prejudice for failing to argue that the deficiency could be cured by amendment).
          B.     Plaintiff Fails to State a Claim for Negligence Per Se.
          Plaintiff argues that the various policies, standards, and directives cited in the FAC
have “the force and effect of statute” such that they may properly form the basis for a
claim of negligence per se. See Archibeque v. Homrich, 543 P.2d 820, 825 (N.M. 1975)
(negligence per se requires: (1) the existence of a statute or regulation that prescribes
certain actions or defines a standard of conduct, either explicitly or implicitly; (2) that the
defendant violated the statute or regulation; (3) that the plaintiff was in the class of
persons sought to be protected by the statute or regulation; and (4) that the harm or injury
to the plaintiff was generally of the type the legislature sought to prevent by passing the
statute or regulation). As with her Rehabilitation Act claim, however, Plaintiff fails to
support her position with proper authority.
          In Ray v. Aztec Well Service Co., 748 F.2d 888, 889 (10th Cir. 1984), the standards
that were alleged to form the basis of the plaintiff’s negligence per se claim “were
adopted by the New Mexico Construction Industries Committee pursuant to its authority
to ‘adopt and promulgate … rules and regulations …, and thus have the force and effect
of statute for purposes of the Archibeque test.” Similarly, in Apodaca v. AAA Gas Co., 73
P.3d 215, 233 (N.M. App. 2003), there was no dispute that the standards at issue were
adopted by the City of Albuquerque, and “there [was] no challenge to the validity of that
ordinance.” The same cannot be said here.
          Plaintiff argues that her negligence per se claim “is based on IHSC Directives, the
PBNDS, the applicable regulations and licensing requirements, and the terms of
Defendants’ contracts with ICE.” Plaintiff only attempts to show two such items have



3804470
                                                7
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 8 of 14




“the force and effect of statute,” however—the PBNDS and two federal regulations
(although neither regulation is cited in the FAC). As such, the Court should find that the
IHSC Directives, any other “applicable regulations and licensing requirements,” and
TransCor’s and Defendants’ contracts with ICE are insufficient to state a claim for
negligence per se and dismiss Count Two with respect to those items. See, e.g., Grassie v.
Roswell Hosp. Corp., 258 P.3d 1075, 1093 (N.M. App. 2010) (“We doubt that the
[contract] by itself can or should be used to set the definitive standard of conduct against
which the [defendant’s] action must be measured.”) (citing cases).
          The only “authority” Plaintiff cites for the proposition that the PBNDS is the
equivalent of a statute for purposes of her claim is an alleged Congressional mandate
made “pursuant to an Appropriations Bill.” Close inspection of this “mandate” shows the
flaws in Plaintiff’s reasoning. The “mandate” comes from a report authored by the House
Committee on Appropriations that accompanied H.R. 5634, an appropriations bill for
DHS for the fiscal year ending September 30, 2017. (See https://www.congress.gov/114/
crpt/hrpt668/CRPT-114hrpt668.pdf           and https://www.congress.gov/114/bills/hr5634/
BILLS-114hr5634rh.pdf, last accessed January 22, 2021.) Although the appropriations
bill was eventually enacted as Pub. L. 115-31, the language Plaintiff quotes is nowhere to
be found in the act. Indeed, neither the bill nor the act mentions the PBNDS at all. The
committee report is not a statute or regulation enacted by a legislative body, nor is it a
policy or standard adopted by a legislative body, and Plaintiff has cited no authority to
the contrary. The Court should therefore find that the PBNDS is also insufficient to state
a claim for negligence per se and dismiss Count Two with respect to it.
          Even if the committee report had the force and effect of statute, such that it could
potentially give a set of standards like the PBNDS the same force and effect, the language
Plaintiff quotes merely directs ICE to incorporate the PBNDS into its new and existing



3804470
                                               8
          Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 9 of 14




contracts. It does not, as Plaintiff claims, “adopt” the PBNDS such that the PBNDS may
properly form the basis of a negligence per se claim.
          This is borne out by the DHS report Plaintiff cites. (See n.2, above.) In that report,
DHS noted that “[d]etention standards apply to a facility through the contract period,
following negotiation between ICE and the contractor or locality operating the facility.”
(Report at p. 2.) DHS further stated that “ICE requested adoption of the revisions for
detention facilities covered by PBNDS 2011 through a bilateral contract modification of
the facility’s contract,” and that “application of new detention standards at any given
detention facility requires negotiation with the contractor or locality operating the facility,
and execution of a separate contract modification incorporating the standards into the
facility’s agreement with ICE.” (Id. at pp. 3, 7.) Finally, DHS stated that “[t]he initial
rollout of PBNDS required extensive discussions with detention facility operators
regarding the new provisions prior to the contract modifications being finalized.” (Id. at
pp. 7–8.) Far from a federal statute or regulation that must be followed by all, these
statements make it clear that the PBNDS governs contractors like TransCor and
CoreCivic only to the extent they have adopted it by contract, which, as set forth above
and in the underlying Motion to Dismiss, is insufficient to state a claim for negligence per
se. See Grassie, 258 P.3d at 1093.
          The federal regulations Plaintiff cites are similarly deficient. 8 C.F.R. § 287.8(d)
requires that immigration detainees be “transported in a manner that ensures the safety of
the persons being transported.” The regulation therefore states a duty “defined only in
abstract or general terms” and “do[es] no more than restate the common law standard of
ordinary care,” which is insufficient for a claim of negligence per se. See Heath v. La
Mariana Apartments, 180 P.3d 664, 666–67, 669–70 (N.M. 2008) (holding such
standards will not support a negligence per se instruction at trial “because they simply



3804470
                                                9
      Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 10 of 14




require the jury to determine whether the defendant acted ‘reasonably’ or ‘negligently’”).
8 C.F.R. § 235.3(e) requires that immigration detainees be housed in a facility “under
contract in compliance with the Standard Statement of Work for Contract Detention
Facilities.” But again, contractual duties do not support a claim for negligence per se. See
Grassie, 258 P.3d at 1093.
          The allegations in the FAC fail to state a claim for negligence per se. Because
Plaintiff has also failed to argue that she could further amend the FAC to correct these
deficiencies, Count Two should be dismissed with prejudice. See Rosenfield v. HSBC
Bank, USA, 681 F.3d 1172, 1189 (10th Cir. 2012) (“[A] dismissal with prejudice is
appropriate where [the] complaint fails to state a claim ... and granting leave to amend
would be futile.”) (internal citations and quotations omitted).
          C.     Plaintiff Fails to State Claims for Negligent Hiring, Retention,
                 Training, and Supervision.
          In arguing against dismissal of her claims for negligent hiring, retention, training,
and supervision, Plaintiff conflates those claims with her standard negligence claims
(Counts Thirteen and Fifteen), which TransCor and CoreCivic have not moved to
dismiss. Plaintiff also spends a significant portion of her brief arguing that TransCor and
CoreCivic owed Hernandez a duty of care and knew or should have known about
Hernandez’s underling medication conditions, which TransCor and CoreCivic did not
argue in their Motion to Dismiss. Plaintiff fails to show, however, that she has
sufficiently alleged claims for negligent hiring, retention, training, and supervision
against TransCor and CoreCivic.
          It is irrelevant to the question currently before the Court whether Plaintiff
sufficiently plead a claim for negligence. To state a claim for negligent hiring or
retention, Plaintiff must allege “that the employee was unfit, considering the nature of the
employment and the risk he posed to those with whom he would foreseeably associate,


3804470
                                               10
      Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 11 of 14




and that the employer knew or should have known that the employee was unfit.” Lessard
v. Coronado Paint & Decorating Center, Inc., 168 P.3d 155, 165 (N.M. App. 2007)
(internal citations and quotations omitted). Plaintiff, however, fails to identify any
allegations that show the employees involved in Hernandez’s transport from Albuquerque
to CCCC, and in maintaining physical custody over her after she arrived at CCCC, were
unfit for their employment, and that TransCor and CoreCivic knew or should have known
as much. Instead, she cites only vague and conclusory allegations that these Defendants
negligently hired and retained the involved employees. But “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court should
therefore dismiss Plaintiff’s claims for negligent hiring and retention.
          To state a claim for negligent training or supervision, Plaintiff must allege that the
harm to Hernandez “was caused by the [employer’s] negligence in … training, …
supervising, or otherwise controlling the [employee].” Lessard, 168 P.3d at 165 (quoting
Restatement (Third) of Agency § 7.05(1) (2006)). “The proper standard for determining
whether an employer should be held liable for negligent supervision or retention of an
employee [is] ... whether the employer knew or reasonably should have known that some
harm might be caused by the acts or omissions of the employee who is entrusted with
such position.” Cain v. Champion Window Co. of Albuquerque, 164 P.3d 90, 96 (N.M.
Ap.. 2007) (internal citations and quotations omitted). Plaintiff again, however, fails to
identify any allegations that show the employees involved in Hernandez’s transport from
Albuquerque to CCCC, and in maintaining physical custody over her after she arrived at
CCCC, were negligently trained, or that or that TransCor and CoreCivic knew or should



3804470
                                                11
      Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 12 of 14




have known that those employees might cause harm to Hernandez. Instead, she cites only
vague and conclusory allegations that these Defendants negligently trained and
supervised the involved employees, which is insufficient to state a claim. See Iqbal, 556
U.S. at 678; Twombly, 550 U.S. at 570; see also Linkewitz v. Robert Heath Trucking, Inc.,
No. CV 13-0420 WPL/RHS, 2013 WL 12138884, at *6 (D.N.M. Aug. 13, 2013) (finding
that the plaintiff’s conclusory statements that the defendant trucking company failed to
properly train, monitor, and supervise the defendant truck driver “cannot suffice on their
own to state a claim”) (citing Iqbal, 556 U.S. at 678, and Twombly, 550 U.S. at 555). 4
          The allegations Plaintiff discusses at length with regard to her claims for negligent
hiring, retention, training, and supervision are relevant only to her claims for negligence
and intentional infliction of emotional distress, for which TransCor and CoreCivic may
potentially be vicariously liable for the actions of their employees. But “[t]he torts of
negligent [hiring, retention, training, and supervision] of an employee are based on the
act or omission of the employer.” F&T Co. v. Woods, 594 P.2d 745, 747 (N.M. 1979).
Plaintiff’s allegations address only the actions of TransCor’s and CoreCivic’s employees.
They say nothing about TransCor’s and CoreCivic’s actions with regard to the
employees’ hiring, retention, training, and supervision beyond conclusory allegations that
do no more than restate the elements of the claims, and therefore fail to state claims.


4
  Rather than address Linkewitz head-on, Plaintiff argues that “this Court has previously
rejected a similar argument made by CoreCivic, where it relied on Linkewitz to support
the same incorrect interpretation the company advances here.” CoreCivic, however, did
not make identical arguments here to those it made in Lucero v. CoreCivic, 2019 WL
4918780, at *2 (D.N.M. Oct. 4, 2019). In Lucero, CoreCivic emphasized the number of
incidents alleged in the complaint. Here, TransCor and CoreCivic argue that Plaintiff
failed to allege any facts that would have put TransCor and CoreCivic on notice that their
employees were unfit to hire and retain, and failed to assert anything more than
conclusory allegations that these Defendants failed to properly train and supervise their
employees.


3804470
                                               12
      Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 13 of 14




Because Plaintiff has also failed to argue that she could further amend the FAC to correct
these deficiencies, Counts Fourteen and Sixteen should be dismissed with prejudice. See
Rosenfield, 681 F.3d at 1189.
II.       Conclusion
          For the reasons stated above and in the underlying Motion to Dismiss, Counts
One, Two, Fourteen, and Sixteen should be dismissed as to TransCor and CoreCivic.
Because Plaintiff has failed to provide a good-faith basis to believe that amending the
FAC could cure the deficiencies, these claims should be dismissed with prejudice.


          Dated: January 22, 2021

                                       /s/ Jacob B. Lee
                                       Daniel P. Struck, AZ Bar No. 012377
                                       Jacob B. Lee, AZ Bar No. 030371
                                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                       3100 West Ray Road, Suite 300
                                       Chandler, AZ 85226
                                       Tel.: (480) 420-1600
                                       Fax: (480) 420-1696
                                       dstruck@strucklove.com
                                       jlee@strucklove.com

                                       Deborah D. Wells
                                       Debra J. Moulton
                                       KENNEDY, MOULTON & WELLS, P.C.
                                       2201 San Pedro NE, Bldg. 3, Suite 200
                                       Albuquerque, New Mexico 87110
                                       Tel.: (505) 884-7887
                                       Fax: (505) 884-7123
                                       ddwells@kmwpc.com
                                       dmoulton@kmwpc.com

                                       Attorneys for Defendants TransCor America, LLC
                                       and CoreCivic Inc.



3804470
                                           13
      Case 1:20-cv-00465-JAP-JHR Document 53 Filed 01/22/21 Page 14 of 14




                             CERTIFICATE OF SERVICE
      I hereby certify that on January 22, 2021, I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to the following CM/ECF registrants:

Dale Melchert                  dale@transgenderlawcenter.org
Irene R. Lax                   ilax@gelaw.com
Kimberly A. Evans              kevans@gelaw.com
Lynly Egyes                    lynly@transgenderlawcenter.org
R. Andrew Free                 andrew@immigrantcivilrights.com
Daniel Yohalem                 daniel.yohalem@gmail.com
Alison Kitchel Goodwin         akg@sutinfirm.com
Christina Muscarella Gooch     tmg@sutinfirm.com
Celina Hoffman                 cch@madisonlaw.com
Gregory D. Steinman            gds@madisonlaw.com
Adam D. Rafkin                 rr@rafkinlaw.com



                                         /s/ Jacob B. Lee




3804470
                                           14
